17 So. 3d 345 (2009)
Lauren WALLACE, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D09-2124.
District Court of Appeal of Florida, Fifth District.
September 11, 2009.
Lauren Wallace, Ocala, pro se.
*346 Bill McCollum, Attorney General, Tallahassee and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
Lauren Wallace has filed a petition seeking a belated appeal. See generally Fla. R.App. P. 9.141(c). Although Wallace alleged that she requested her attorney to file an appeal from her judgment and sentence, she did not allege the date of the request or otherwise indicate that the request was made in a timely manner. If she failed to make a timely request for an appeal, she is not entitled to receive a belated appeal. Sargent v. State, 964 So. 2d 903, 903 (Fla. 5th DCA 2007). We therefore deny the petition without prejudice to Wallace to file a legally sufficient petition.
PETITION DENIED.
SAWAYA, LAWSON and JACOBUS, JJ., concur.